DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 2, 11, 12, and 14-19 are pending.

Allowable Subject Matter
Claims 1, 2, 11, 12, and 14-19 are allowed.

The following is an Examiner’s Statement of Reasons for Allowance: 

Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination:
a shift register unit, wherein
the pull-up control circuit is respectively connected to the second clock signal line, the input terminal and the first node, and is configured to charge the first node or reduce noise of the first node.

The most relevant prior art is Xiao (US 2016/0267864) in view of Zhang (US 2021/0110757) which teaches the limitations of Claim 1 except: “a pullup control circuit respectively connected to the second clock signal line, the input terminal and the first node, and is configured to change the first node or reduce noise of the first node”.
Chen (CN 105741740) teaches “a pullup control circuit respectively connected to the second clock signal line, the input terminal, and the first node and configured to charge the first node”, however modifying Xiao with the pullup control circuit taught by Chen would prevent Xiao from functioning correctly, therefore incorporating the pullup 
Prior art was not found teaching the claimed pullup control circuit and not adversely affecting the operation of Xiao was not found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694   


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694